Vooehies, J.
The defendant, sued as endorser of a promissory note drawn by Bumm'tn'ait, Bordelon & Go., is appellant from a judgment rendered thereon against him. He relies on prescription as a bar to the action. The note sued on is dated the 27th of June, 1846, payable twelve months after date, and protested at maturity for non-payment, of which the defendant was notified.
The prescription is clearly acquired, unless ihterrupted by one of the causes prescribed by law.
As the plea has originated in this Court, the ends of justice require that the case should be remanded to enable the plaintiff to show such interruption.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court below be reversed, and the case remanded for further proceedings. The costs of appeal to be borne by the plaintiff.